DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 March 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112 (a) - enablement
Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In Re 1, the limitation “the first fluid pressure is decreased continuously at a constant decreasing rate during a period of time at which the second bellows starts contracting to a time at which the first bellows comes into its most contracting state” in Lines 29 – 31 contradicts the limitation “the first fluid pressure reaches zero at a contraction halfway time point of the first bellows” in Lines 35 – 36, because the first one requires a constant rate decrease in pressure to a time at which the first bellows comes to its most contracted state, and the second one requires that the decrease (to zero) is only till a halfway point BEFORE the first bellows comes to its most contracted state (the pressure remains zero from the halfway point to its most contracted state so there is no decrease in pressure from the halfway point to its most contracted state).  The specification does not describe a controller where it can be understood by a Mechanical Engineer (Wands factor D) how the controller can be configured to reduce pressure from the halfway point to the most contracted state and at the same time keep the pressure at zero from the halfway point to the most contracted state.  Therefore there is lack of guidance provided by the inventor in the specification with regards to the claimed controller (Wands factor F).  Conventional prior art controllers are known to EITHER reduce pressure from the halfway point to the most contracted state OR keep the pressure at zero from the halfway point to the most contracted state, BUT NOT BOTH at the SAME time (Wands factors C and G).  The amount of experimentation needed to construct a model where the controller can be configured to reduce pressure from the halfway point to the most contracted state and at the same time keep the pressure at zero from the halfway point to the most contracted state would be excessive, even if it were possible to do so (Wands factor H).
In Re Claim 1, the limitation “the second fluid pressure is decreased continuously at a constant decreasing rate during a period of time at which the first bellows starts contracting to a time at which the second bellows comes into its most contracting state” in Lines 31 – 33 contradicts the limitation “the second fluid pressure reaches zero at a contraction halfway time point of the second bellows” in Lines 36 – 37, because the first one requires a constant rate decrease in pressure to a time at which the second bellows comes to its most contracted state, and the second one requires that the decrease (to zero) is only till a halfway point BEFORE the first bellows comes to its most contracted state (the pressure remains zero from the halfway point to its most contracted state so there is no decrease in pressure from the halfway point to its most contracted state).  The specification does not describe a controller where it can be understood by a Mechanical Engineer (Wands factor D) how the controller can be configured to reduce pressure from the halfway point to the most contracted state and at the same time keep the pressure at zero from the halfway point to the most contracted state.  Therefore there is lack of guidance provided by the inventor in the specification with regards to the claimed controller (Wands factor F).  Conventional prior art controllers are known to EITHER reduce pressure from the halfway point to the most contracted state OR keep the pressure at zero from the halfway point to the most contracted state, BUT NOT BOTH at the SAME time (Wands factors C and G).  The amount of experimentation needed to construct a model where the controller can be configured to reduce pressure from the halfway point to the most contracted state and at the same time keep the pressure at zero from the halfway point to the most contracted state would be excessive, even if it were possible to do so (Wands factor H).


Claim Rejections - 35 USC § 112 (a) – written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Re Claim 1, the combined limitations of Lines 28 – 38 (last two paragraphs of the claim) is a combination of mutually exclusive, contradicting features as discussed above of the Figure 5 embodiment and the Figure 8 embodiment.  In summary of the above discussion, the Figure 5 embodiment reduces pressure from the halfway point to the most contracted state, which contradicts the Figure 8 embodiment that keeps the pressure at zero from the halfway point to the most contracted state.  The combination of them is therefore not shown to be in applicant’s possession, and is not supported by the originally filed disclosure, and constitutes new matter.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 1, the limitation “the first fluid pressure is decreased continuously at a constant decreasing rate during a period of time at which the second bellows starts contracting to a time at which the first bellows comes into its most contracting state” in Lines 29 – 31 contradicts the limitation “the first fluid pressure reaches zero at a contraction halfway time point of the first bellows” in Lines 35 – 36, because the first one requires a constant rate decrease in pressure to a time at which the first bellows comes to its most contracted state, and the second one requires that the decrease (to zero) is only till a halfway point BEFORE the first bellows comes to its most contracted state (the pressure remains zero from the halfway point to its most contracted state so there is no decrease in pressure from the halfway point to its most contracted state).  The claim is indefinite due to this contradiction.
In Re Claim 1, the limitation “the second fluid pressure is decreased continuously at a constant decreasing rate during a period of time at which the first bellows starts contracting to a time at which the second bellows comes into its most contracting state” in Lines 31 – 33 contradicts the limitation “the second fluid pressure reaches zero at a contraction halfway time point of the second bellows” in Lines 36 – 37, because the first one requires a constant rate decrease in pressure to a time at which the second bellows comes to its most contracted state, and the second one requires that the decrease (to zero) is only till a halfway point BEFORE the first bellows comes to its most contracted state (the pressure remains zero from the halfway point to its most contracted state so there is no decrease in pressure from the halfway point to its most contracted state).  The claim is indefinite due to this contradiction.


Response to Arguments
Applicant’s arguments are moot in view of new grounds of rejection presented in this office action.

Conclusion
Applicant is advised that the controller embodiment disclosed in Figure 8 of applicant’s specification is disclosed by the McCourt (PG Pub US 20100189577 A1) reference via the combined teaching of paragraph [0099]: “By reducing or completely halting the supply of compressed air at the turndown point, the pump 10 utilizes the natural expansion of the compressed air within the pump's chambers to reach the end of stroke position” and paragraph [0110]: “The pressure reduction could take place in one or more discrete steps or as a continuum from a high to a low pressure”.  Although the cited paragraphs do not explicitly state that the continuous decrease (“continuum”) is at a constant rate, there are only two options for the manner in which the continuous decrease takes place: either at a constant rate (linearly) or at a non-constant rate (non-linearly), both of which are taught by the Nakano (PG Pub US 20170350382 A1) reference in Figure 9 and paragraph [0113]: “direct proportion .. .. inverse proportion”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                     

/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        22 August 2022